TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-19-00531-CV



                                     V. P. a/k/a M. Y., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




    FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
  NO. 18-0093-CPSC1, THE HONORABLE SUZANNE BROOKS, JUDGE PRESIDING


                                             ORDER


PER CURIAM

                Appellant V. P. a/k/a M. Y. filed her notice of appeal on August 8, 2019.

The appellate record was complete September 3, 2019, making appellant’s brief due

September 23, 2019. On September 23, 2019, counsel for appellant filed a motion for extension

of time to file appellant’s brief.

                The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than October 14, 2019. If the brief is not filed by that date, counsel may be required to

show cause why she should not be held in contempt of court.
              It is ordered on September 27, 2019.



Before Justices Goodwin, Baker, and Kelly




                                              2